DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in response to “Claims filed on 8/24/2021”. Applicant’s amendments of claim 20 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1, 2 and 4-20 are pending wherein claim 1 and 20 are independent.
Allowable Subject Matter
 Claims 1, 2, 4-20 are allowed. The following is an examiner's statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “the atleast one outline comprises a first outline and a second outline, the first outline goes around an outside of each of left and upper sides of the display area at least once, and the second outline is separate from the first outline and goes around an outside of each of the upper side and a right side of the display area at least once.” as recited in claim 1 in combination with the remaining features.
Dependent claims 2, 4-19 are allowed due to their dependency on Claim 1.
The most relevant prior art references, (US 2014/0176844 A1 to Yanagisawa et al. in Fig 1 substantially teaches the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. The reference of Yanagisawa does not disclose specifically that the first outline and the second outline are separate from 
With respect to claim 20, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “the atleast one outline being disposed in a non-display area outside of the display area such that the atleast one outline both goes and returns directly across from at least two different sides of the display area.” as recited in claim 20 in combination with the remaining features.
The most relevant prior art references, (US 2014/0176844 A1 to Yanagisawa et al. in Fig 1 substantially teaches the limitations of the claim 20, with the exception of the limitations described in the preceding paragraph. The reference of Yanagisawa does not disclose specifically that the outline goes and return along two different sides of the display area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811